DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leslie Szivos on 31 March 2021.
The application has been amended as follows: 
Claim 16 (amended):  
A microfluidic chip comprising: 
	at least two vertically stacked microfluidic channel layers, wherein a layer of microfluidic channel separating material is located between each vertically stacked microfluidic channel layer; 
	an array of pillars present in each vertically stacked microfluidic channel layer and passing through each layer of the microfluidic channel separating material, wherein each pillar of the array of pillars is composed of an oxide material; 
and an inlet/outlet opening extending through the microfluidic chip and interconnecting each microfluidic channel layer. 
Claim 18 (canceled). 

REASONS FOR ALLOWANCE
	Claims 1-17 and 19-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is International Application Publication WO 00/42233 to Craighead et al. (herein Craighead). Craighead teaches “a method for fabricating multiple fluidic devices as a monolithic unit by the use of a sacrificial layer removal process wherein fluidic devices with one or more layers can be fabricated by successive application and patterned removal of thin films” (see Pg. 5, lines 1-4) which reads on “a method of forming a microfluidic chip” as recited in the independent claims 1, 15 and a microfluidic chip as recited in independent claim 16.  Craighead teaches covering a N-type silicon wafer with CVD silicon nitride, depositing a polysilicon sacrificial layer over the silicon nitride layer, and then adding a thermal oxide hard mask following the polysilicon deposition (see Pg. 23, lines 1-14) which reads on “forming a multilayered material stack comprising alternating layers of a sacrificial material and a microfluidic separating material” as recited in instant claim 1 and “forming a multilayered material stack comprising alternating layers comprising alternating layers of… an inorganic dielectric material” as recited in instant claim 15. Fig. 19A of Craighead teaches at least two vertically stacked microfluidic channel layers (206 and 212), wherein a layer of microfluidic channel separating material (208) is located between each vertically stacked microfluidic channel layer (see Pg. 41, line 14 – Pg. 43, line 8) as recited in independent claim 16. Furthermore, Craighead teaches fabrication of a multiple-level device is an extension of the single-level fabrication technique outlined (See pg. 12, lines 2-3). Craighead also teaches using a lithography and etching step to transfer an array of patterned holes in the multilayered stack and using those holes to make pillars (see Pg. 24, lines 10-12) and filling those holes with LPCVD silicon nitride to form the pillars (See Pg. 25, lines 1-4) which reads on the limitation of “creating, by a first lithography and etching step, an array of hole shaped openings in the multilayered material stack” and “filling each hold shaped opening .. to provide an array of oxide pillars” as recited in the 
However, Craighead does not teach nor fairly suggest filling the patterned holes in the multilayer stack with an oxide material to form oxide pillars as recited in the independent instant claims 1, 15, and 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787.  The examiner can normally be reached on Monday-Thursday 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797